PER CURIAM.
By his suggestion the relator seeks to prohibit trial (set for week of October 12, 1971) in the Criminal Court of Record for Dade County, under Rule 1.191(a) (2) CrPR, 33 F.S.A., on the basis of having filed a demand for speedy trial (within 60 days). It .is made to appear by the suggestion in prohibition that relator was arrested on June 14, 1971. The day following his arrest he filed the demand for speedy trial. Thereafter an information thereon was filed on August 6, 1971. That information was dismissed on September 1, 1971, with leave to refile. It was refiled on September 13, 1971.
On October 4, 1971, relator moved for discharge (on the theory that he was entitled to discharge) because he was not brought to trial within 60 days following his June 15, 1971 demand for speedy trial.
Inasmuch as the demand for speedy trial was filed (after arrest) prior to the filing of the information, it is clear that the demand for speedy trial was premature and ineffective. See State ex rel. Hanks v. Goodman, Fla.1971, 253 So.2d 129. The suggestion having failed to make a prima facie showing for issuance of a rule nisi in prohibition, the relator’s application therefor is denied, and the suggestion is dismissed.
It is so-ordered.